DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed June 16, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claims 1 and 11:  wherein the electromagnetic component comprises first and second solenoids, each configured to produce a magnetic field, wherein the first solenoid is positioned on a fuel hose of the engine upstream of the carburetor/fuel injection system, and wherein the second solenoid is positioned on the fuel hose opposite the first solenoid.  
	Claim 7:  wherein the electrostatic component comprises an electrode assembly arranged to extend longitudinally down the inside of an air induction hose of the engine, and wherein the electrode assembly comprises a plurality of parallel needles, wherein passing air molecules in the air induction hose receive a negative charge from the parallel needles.  
	The closest prior art is the Hricak reference.  The Hricak reference fails to disclose all of the features of the amended independent claims.  Furthermore, modifying the Hricak reference to arrive at the language of the amended independent claims would render the Hricak reference inoperable for its intended purpose.  The Hricak reference discloses using a single permanent magnet to treat the incoming fuel.  If a second solenoid magnet were added on the opposite side, the magnetic treatment of the fuel would be altered thereby rendering the Hricak reference inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747